DETAILED ACTION

Response to Amendment
1. 	The formal drawings filed on 5/9/2022 have been entered.
	Claim 8 has been amended.
	Claim 9 has been cancelled.
	Claims 1-8 and 10-20 are pending.
Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-3, 7 and 8 have been considered. While the obviousness rejection over the Wei and Chen references have been withdrawn making the argument moot, the rejection over Duan in view of Avci is being maintained for the following reasons: 
Regarding claim 1, Applicants argue (pages 6, lines 6-20) that Duan’s gate electrode as shown in Fig. 2 is next to the channel, not between the substrate 208 and the nanowires 100 and that Duan’s gate electrode 204 is not disposed between the substrate and the second side of the channel like the gate of claim 1. 
Applicants further argue that since Duan merely states that the gate electrode 204 is “formed on a substrate 208” it’s not clear if Duan’s gate electrode 204 has a surface that is “even with or extending from the substrate” and without more information, it is impossible to tell whether Duan’s gate electrode 204 has a surface that is even with or extends from the substrate 208. 
Applicants then conclude that on the contrary, Duan’s gate electrode 204 could be formed in a trench in the substrate 208 and have a surface that is below the surface of the substrate 208 (e.g., like the gate 702 in FIG. 10B of US 2012/0326126 to Chen et al).
In response, Duan’s gate electrode (at least as shown in Figs. 4A and 48A) is clearly shown disposed between the substrate and the second side of the channel like the gate of claim 1. For comparison, see the claimed device structure as recited and shown in Fig. 2A of the instant Application and Duan’s Figs. 4A and 48A below.  

    PNG
    media_image1.png
    518
    729
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    336
    395
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    874
    832
    media_image3.png
    Greyscale

Contrary to Applicants assertion that it is impossible to tell whether Duan’s gate electrode 204 has a surface that is even with or extends from the substrate 208, the examiner is of the opinion  that since Duan merely teaches a gate electrode 204 being formed on a substrate 208, it is reasonable to assume that Duan’s gate electrode 204 has a surface that is even with the substrate 208 and the burden shifts to Applicants to show otherwise. See MPEP § 2114.
Regarding the argument that Duan’s gate electrode 204 could be formed in a trench in the substrate 208 and have a surface that is below the surface of the substrate 208 (e.g., like the gate 702 in FIG. 10B of US 2012/0326126 to Chen et al), it needs to be mentioned that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See also MPEP § 2145.
Regarding claim 2, Applicants argue (page 8, lines 6-15) that since Liu’s CPP and Hussain’s contact gate pitch both fall outside the 15-30 nm range of contacted gate pitches recited in claim 2, they do not support the obviousness rejection set forth in the Office Action.
In response, it should be pointed out that the claimed range would be recognized as an obvious optimization attainable through routine experimentation (See MPEP §2144.05), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 3, Applicants argue (page 8, lines 16-22) the rejection is improper because the Office Action does not identify or set forth any factual evidence in support of the position that claim 3 is obvious. 
In response, in addition to the reasons given previously, it is noted that selection of a capacitance for the parasitic capacitance is considered to be a matter of size selection routine to one of ordinary skill in the art. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.


Regarding claim 7, Applicants argue (page 7, lines 17-26) that Office’s failure to consider every limitation of claim 7 means that the rejection of claim 7 over Duan in view of Avci is improper and should be withdrawn.
In response, in addition to the reasons given previously, it would have been obvious to operate the transistor at the recited frequency range depending on the desired electrical properties when in use, since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).
Regarding claim 8, Applicants argue (page 10, lines 4-8) Duan fails to disclose a transistor with a source and drain on side of a channel and a gate that is on the opposite side of the channel and overlaps with the source and/or drain and that Duan’s FIG. 48A shows a transistor with a gate that does not overlap with the source or drain.
In response, Duan’s device (at least as shown in Fig. 4A) clearly shows a transistor with a source and drain on side of a channel and a gate that is on the opposite side of the channel and overlapping with the source and/or drain. Note that Duan teaches (¶[0142]) coating substrate 208 with a dopant layer 402 where source/drain regions are formed yielding a gate overlapping at least the source or drain.
Regarding the contacted gate pitch of 15—30 nm (page 10, lines 9-10), it should be pointed out that the claimed range would be recognized as an obvious optimization attainable through routine experimentation (See MPEP §2144.05), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding the parasitic capacitance (page 10, lines 11-12), in addition to the reasons given previously, it is noted that selection of a capacitance for the parasitic capacitance is considered to be a matter of size selection routine to one of ordinary skill in the art. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Double Patenting
3.	Applicant is advised that should claim 8 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 and 4-7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (“Duan”) US PG-Pub 2005/0181587 in view of Avci et al. (“Avci”) US PG-Pub 2014/0175376.
Duan discloses in Figs. 2, 4A and 48A a transistor comprising: a substrate (e.g. element 208) ; a channel (e.g. element 100, ¶[0131]) having a first side and a second side opposite the first side and disposed on the substrate; a source (e.g. element 202) disposed on the first side of the channel; a drain (e.g. element 206) disposed on the first side of the channel and spaced apart from the source by a physical channel length; and a gate (e.g. element 204) disposed on the second side of the channel and having a gate length and a surface even with or extending from the substrate.    
Duan teaches the device structure as recited in the claim. The difference between Duan and the present claim is the recited physical channel length of less than about 10 nm and a gate length greater than the physical channel length. 
Avci discloses a transistor comprising a physical channel length of less than about 10 nm (e.g. 3 nm, abstract and ¶[0029]) and a gate having a gate length (e.g. 9 nm, ¶[0014]) greater than the physical channel length.
Avci's teachings could be incorporated with the device Duan which would result in the claimed invention of a physical channel length of less than about 10 nm and a gate length greater than the physical channel length. The motivation to combine Avci's teachings would be to provide a low power device with improved subthreshold slopes, enhancing its efficiency as taught by Avci (¶[0018]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Avci's teachings to arrive at the claimed invention.
Re claim 4, Duan discloses wherein the channel comprises a nanotube in electrical communication with the source and the drain ( ¶¶[0121-0123]).  
Re claim 5, Duan discloses a dielectric (¶[0475) disposed between the gate and the nanotube.  	
Re claim 6, Duan discloses wherein the gate overlaps at least one of the source or the drain (Fig. 4A).    
Re claim 7, the recitation calling for, “… configured to operate at a clock frequency …” constitutes a function language and does not distinguish over the combined references of Duan and Avci regardless of the function allegedly performed by the claimed device, because only the device per se is relevant, not the recited function of being configured to operate …. In re Casey, 152 USPQ 235 (CCPA 1967).
Re claim 19, Duan discloses wherein the source extends beyond a first edge of the gate and the drain extends beyond a second edge of the gate opposite the first edge and further comprising:  a source contact in electrical communication with the source; and a drain contact in electrical communication with the drain (Fig. 4A). Note that Duan teaches (¶[0142]) coating substrate 208 with a dopant layer 402 where source/drain regions are formed yielding source extending beyond a first edge of the gate and the drain extending beyond a second edge of the gate opposite the first edge.
7.	Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan in view of Avci as applied to claim 1 above, and further in view of Liu et al. (“Liu”) USPAT 10,256,320 and Hussain et al. (“Hussain”) US PG-Pub 2014/0008606.
The combined references of Duan and Avci teach the device structure as recited in the claim. The difference between the combined references and the present claim is the recited gate pitch.  
Liu discloses a transistor having a contacted gate pitch within the recited range (col. 1, lines 20-25). Similarly, Hussain discloses a transistor having a contacted gate pitch within the recited range (¶[0026]).
		Since both Hussain and Liu teach a contacted gate pitch range which is a range that lies within or overlaps the disclosed ranges, it would have been obvious to incorporate the teachings Hussain and Liu for its advantages of operating the device with minimal control voltage thereby providing power efficiency.
		Furthermore, the Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05.
  Therefore the fact that applicant’s claimed range lies within or overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.
Re claim 3, the combined references do not specifically teach the recited parasitic capacitance. However, Applicant has not disclosed that the range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical. It has been held that range differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such range is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). Note that in the instant case, the general conditions (e.g. device material, gate pitch and gate/channel length) have been met by the combined references.
8.	Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan in view of Avci as applied to claim 1 above, and further in view of McEwan (“McEwan”) USPAT 6,191,724.
The combined references of Duan and Avci teach the device structure as recited in the claim. The difference between the combined references and the present claim is the recited gate clock frequency.  
McEwan discloses a transistor configured to operate at a clock frequency within the recited range (e.g. 6 GHz, col. 3, lines 6-9).    
McEwan's teachings could be incorporated into combined references which would result in the claimed invention. The motivation to combine McEwan's teachings would be to provide transistor operations based on an application able to adapt to many different functions/activities.
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate McEwan's teachings to arrive at the claimed invention.
9.	Claims 8, 10-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duan in view of Hussain and Liu.
Duan discloses in Figs. 2, 4A and 48A a transistor comprising: a channel (e.g. element 100, ¶[0131]) having a first side and a second side opposite the first side; a source (e.g. element 202) disposed on a first side of the channel; a drain (e.g. element 206) disposed on the first side of the channel; and a gate (e.g. element 204), disposed on the second side of the channel, overlapping at least one of the source or the drain.
Duan teaches the device structure as recited in the claim. The difference between Duan and the present claim is the recited gate pitch.  
Liu discloses a transistor having a contacted gate pitch within the recited range (col. 1, lines 20-25). Similarly, Hussain discloses a transistor having a contacted gate pitch within the recited range (¶[0026]).
The teachings of Hussain/Liu could be incorporated with the device Duan which would result in the claimed invention. Since both Hussain and Liu teach a contacted gate pitch range which is a range that lies within or overlaps the disclosed ranges, it would have been obvious to incorporate the teachings Hussain and Liu for its advantages of operating the device with minimal control voltage thereby providing power efficiency.
		Furthermore, the Federal Circuit informs us that a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir 2003) citing In re Geisler, 116 F.3d 1465, 1469, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1976); and In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). See MPEP § 2144.05.
		Therefore the fact that applicant’s claimed range lies within or overlaps the prior art range establishes a presumption of obviousness. This presumption may be rebutted when Applicants puts forward evidence demonstrating objective indicia of non-obviousness, e.g. that the prior art taught away from the claimed invention, In re Geisler, 43 USPQ2d 1362 (Fed. Cir. 1997); or that there are new and unexpected results relative to the prior art, In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02(d); Iron Grip at 1228.
Duan modified by Liu/Hussain does not specifically teach the recited parasitic capacitance. However, it is pointed out that selection of a capacitance for the parasitic capacitance is considered to be a matter of size selection routine to one of ordinary skill in the art. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830,225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Re claim 10, Duan discloses wherein the channel comprises a nanotube in electrical communication with the source and the drain (¶¶[0121-0123]).  
Re claim 11, Duan discloses a dielectric (¶[0475]) disposed between the gate and the nanotube.  
Re claim 12, the recitation calling for, “… configured to operate at a clock frequency …” constitutes a function language and does not distinguish over the combined references of Duan and Hussain/Liu regardless of the function allegedly performed by the claimed device, because only the device per se is relevant, not the recited function of being configured to operate …. In re Casey, 152 USPQ 235 (CCPA 1967).
Re claim 20, Hussain discloses wherein the contacted gate pitch within the recited range (¶[0026]).
Allowable Subject Matter
10.	Claims 13-18 are allowed.
11.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses wherein after patterning the one of the source drain, patterning the other of the source drain on the channel opposite the gate as required in independent claim 13.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gyoujin et al. (US PG-Pub 2008/0099842) discloses single walled CNT coated with a dielectric substance and a transistor comprising a gate overlapping at least one of the source and drain regions.

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893